Citation Nr: 0723907	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-37 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record 
demonstrates that there is no etiological link between any 
currently existing right ear hearing loss and the veteran's 
active duty service; right ear sensorineural hearing loss is 
not shown within one year of service discharge.  

2.  The preponderance of the competent evidence of record 
demonstrates that there is no etiological link between any 
currently existing tinnitus and the veteran's active duty 
service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service and sensorineural right ear hearing loss may not 
be presumed to be of service onset.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in December 2004 
and January 2005 VCAA letters informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought and the responsibilities of the veteran 
and VA in obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the December 2004 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issues decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the December 2004 and January 2005 
VCAA letters, and was provided with notice of the types of 
evidence necessary to establish any disability rating and/or 
the effective date in August 2006.  The appellant's status as 
a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA records 
identified by the veteran have been obtained to the extent 
possible.  The veteran has been afforded an appropriate VA 
examination.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal decided herein.  In an April 2006 
statement, the veteran indicated that he had nothing further 
to submit in support of his claim.  Under the circumstances 
of this particular case, no further action is necessary to 
assist the appellant.


Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 



Factual Background

The service medical records were silent as to complaints of, 
diagnosis of or treatment for hearing loss or tinnitus.  

At the time of the veteran's entrance examination which was 
conducted in August 1966, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
Not 
reported
5

The veteran denied having or ever having had hearing loss on 
a Report of Medical History he completed in August 1966.  

At the time of the veteran's separation examination which was 
conducted in September 1968, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not 
reported
0

The veteran denied having or ever having had hearing loss on 
a Report of Medical History he completed in September 1968.  

The next evidence of record pertaining to hearing loss is 
dated many years after the veteran's discharge.  

Private audiological testing conducted in September 1996 
produced the following results for pure tone thresholds, in 
decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
10
15
10

Private audiological testing conducted in May 1999 produced 
the following results for pure tone thresholds, in decibels::




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
25

Private audiological testing conducted in November 2000 
produced the following results for pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
10
15

Private audiological testing conducted in October 2001 
produced the following results for pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
15
30

Private audiological testing conducted in January 2003 
produced the following results for pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
30

In November 2004, the veteran submitted his claim of 
entitlement to service connection for right ear hearing loss 
and for tinnitus.  

Private audiological testing conducted in February 2004 
produced the following results for pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
20
30

Private audiological testing conducted in September 2004 
produced the following results for pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
20
30

Private audiological testing conducted in May 2005 produced 
the following results for pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
30
40

At the time of a VA examination which was conducted in June 
2005, the veteran reported that he had noticeable hearing 
loss and tinnitus which began ten years prior.  He indicated 
that he was exposed to the firing of artillery pieces and 
other weapons while on active duty.  After discharge, the 
veteran worked as a laborer in industrial settings where 
hearing protection was required from the late 1970's onward.  
He also reported that he was exposed to routine lawn care 
equipment noise and home power tool noise after discharge.  
Hearing protection was not used during these times.  The 
veteran indicated that his tinnitus was temporarily present 
from March 1967 to March 1968 due to muzzle blast noise and 
that it began again approximately ten years prior to the 
examination in both ears.  The examiner opined that the 
tinnitus began ten years prior and was most likely due to 
civilian noise exposure and presbycusis.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner opined that the 
veteran's hearing loss was not caused by or the result of 
military service based on the fact that the pre-induction 
examination and the exit examination both showed normal 
bilateral hearing.  The examiner opined that the very mild 
hearing loss was most likely due to civilian noise exposure 
and presbycusis.  

Private audiological testing conducted in August 2005 
produced the following results for pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
30
40

The examiner noted a right ear mild sensorineural hearing 
loss at 3000 and 4000 Hertz.


Analysis

The Board finds that service connection is not warranted for 
right ear hearing loss or tinnitus.  

There is no competent evidence of record of the presence of 
hearing loss for VA purposes within one year of the veteran's 
discharge which would allow for a grant of service connection 
for hearing loss on a presumptive basis.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

There is no competent evidence of record which links 
currently existing hearing loss or tinnitus to the veteran's 
active duty service.  The only evidence of record which 
indicates that the veteran currently experiences hearing loss 
and/or tinnitus which was etiologically linked to his active 
duty is the veteran's own allegations.  The Board finds that 
the veteran is a layperson without appropriate medical 
training and expertise and is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  The 
veteran's unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of either of the 
claims.

There is competent evidence of record which indicates that 
there is no causal link between hearing loss and tinnitus and 
the veteran's active duty service.  The examiner who 
conducted the June 2005 VA examination had access to and had 
reviewed all the evidence in the claims file and also 
conducted a physical examination of the veteran.  This 
examiner noted the veteran's allegation of being exposed to 
acoustic trauma while on active duty and also his report of 
his exposure to noise after discharge.  The examiner opined 
that there was no link between the veteran's active duty 
service and the hearing loss and/or tinnitus but rather found 
that the disabilities were due to post-service noise exposure 
and presbycusis.  The Board further notes that the results of 
the June 2006 audiometric testing demonstrates that there was 
no hearing loss for VA purposes at that time in the right 
ear.  

The results of private audiometric testing have been 
associated with the claims file.  The Board notes that the 
most recent test result from May 2005 seems to indicate the 
presence of hearing loss for VA purposes in the right ear.  
It is not apparent to the Board if this testing complied with 
VA requirements.  See 38 C.F.R. § 4.85(a).  Even assuming for 
discussion purposes that the report of the May 2005 private 
audiometric testing establishes the essential element of a 
current hearing loss disability for VA purposes, this report 
does not include a medical opinion of a nexus between the 
veteran's hearing loss and his period of service.  Maggitt v. 
West, 202 F.3d  1370, 1375 (Fed. Cir. 2000).  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet.  
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467,  
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].  The Board finds the 
June 2005 VA examination to be more probative of the issues 
of whether there is a nexus between the hearing loss and/or 
tinnitus and service than the veteran's own allegations.  The 
examiner was specifically asked to provide an opinion as to 
the etiology of the hearing loss and tinnitus.  The examiner 
evaluated the entire record and found that the hearing loss 
and tinnitus were not linked to service related noise 
exposure.  The examiner based his opinion upon a review of  
the service medical records, claims file, the veteran's 
history, and a current physical examination.  Additionally, 
the examiner provided reasoning for the opinion that the 
disabilities are unrelated to service.

The Board concludes that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for right ear hearing loss and tinnitus.  
Unfortunately, the veteran's own lay statements that his 
hearing loss and tinnitus are related to service are 
insufficient to grant either of the claims.  See Bostain, 11 
Vet. App. at 127.  In reaching this decision, the Board has 
carefully considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is clearly 
against the veteran's claims, the doctrine of reasonable 
doubt is not for application, 38 U.S.C.A. § 5107(b), and the 
appeals are denied. 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for right ear hearing loss 
is not warranted.  The appeal is denied. 

Entitlement to service connection for tinnitus is not 
warranted.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


